Title: From George Washington to Samuel Blachley Webb, 4 July 1783
From: Washington, George
To: Webb, Samuel Blachley


                        
                            Dear Sir
                            Head Quarters 4th July 1783
                        
                        Agreeable to your request, I inclose to you a Certificate of your having acted in my family as one of my
                            Aides D. Camp.
                        I thank you for the friendly Expressions of Regard & Benevolence which you are pleased to use towards
                            me & Mrs Washington—May you be attended, in your future Walks of Life, with Health & every Happiness, is
                            the sincere Wish of Dear Sir Your Most Obedt &c.

                        I do hereby certify, that, in the Year 1776, Colo. S.B. Webb, was in my family, & acted in the
                            Character of one of my Aides D. Camp, the Duties of which Office he performed with fidelity, Integrity &
                            Capacity. untill he was promoted to the Comd of a Regt in the Service of the United States which called him to the pursuit
                            of other Cares. Given at Head Qtrs 4th July 1783. 
